DETAILED ACTION
Election/Restriction
Please see section 3 for requirement for restriction between groups I-III and section 4 for a requirement for election of species.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-16, drawn to a device.
Group II, claim(s) 17, drawn to a method of manufacture.
Group III, claim(s) 18-20, drawn to a method of manufacture.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. The embodiment of Fig. 5, wherein the photodiode comprises a PN junction with a straight line shaped junction.

C. The embodiment of Fig. 7, wherein the photodiode comprises a PN junction with an interlocking shaped junction.
D. The embodiment of Fig. 8, wherein the photodiode comprises a PN junction with a wavy shaped junction.
E. The embodiment of Figs. 9 and 13, wherein the photodiode comprises a PIN junction with a straight line shaped junctions.
F. The embodiment of Figs. 10 and 14, wherein the photodiode comprises a PIN junction with a jagged line shaped junctions.
G. The embodiment of Figs. 11 and 15, wherein the photodiode comprises a PIN junction with an interlocking shaped junctions.
H. The embodiment of Figs. 12 and 16, wherein the photodiode comprises a PIN junction with a wavy shaped junctions.
J. The embodiment of Figs. 17, 20, 22, and 23, wherein the photodiode comprises a PIN junction arranged laterally (not stacked) with line shaped junctions.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
no claim appears generic to all groups and species
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a photodiode and a rectifier diode on a base substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 5376782 (“Ikeda”). Ikeda teaches a photodiode (3 in Figs. 9-13; 101 or 102 in Figs. 17-21, 25-26B, 29A-29B, 32-34) and a rectifier diode (1 or 2 in Figs. 9-13; 103 or 104 in Figs. 17-21, 25-26B, 29A-29B, 32-34) as a photosensitive unit on a substrate 111, meeting many other of the limitations of the individual groups (see the series connections between the photodiode and the rectifier diode in e.g. Figs. 4, 6, 9-14, etc.; see the array of units in e.g. Figs. 6, 12-14, 16, 21, 32, 34; see the doped layer structures in e.g. Figs. 19-20, 26A-26B, 29A-29B, 33A-33D).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo whose telephone number is (571)270-5030. The examiner can normally be reached 9 am - 5 pm M-F Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/Kevin Parendo/Primary Examiner, Art Unit 2819